
	
		II
		Calendar No. 482
		110th CONGRESS
		1st Session
		S. 2345
		[Report No. 110–228]
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 and to extend
		  the financing for the Airport and Airway Trust Fund, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the American Infrastructure
			 Investment and Improvement Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Airport and Airway Trust Fund provisions and related
				taxes
					Sec. 101. Extension of taxes funding Airport and Airway Trust
				Fund.
					Sec. 102. Extension of Airport and Airway Trust Fund
				expenditure authority.
					Sec. 103. Modification of excise tax on kerosene used in
				aviation .
					Sec. 104. Increase in tax on use of international air
				facilities.
					Sec. 105. Air Traffic Control System Modernization
				Account.
					Sec. 106. Treatment of fractional aircraft ownership
				programs.
					Sec. 107. Termination of exemption for small aircraft on
				nonestablished lines.
					Sec. 108. Transparency in passenger tax
				disclosures.
					Sec. 109. Required funding of new accruals under air carrier
				pension plans.
					TITLE II—Increased funding for Highway Trust Fund
					Sec. 201. Replenish emergency spending from Highway Trust
				Fund.
					Sec. 202. Suspension of transfers from highway trust fund for
				certain repayments and credit.
					Sec. 203. Taxation of taxable fuels in foreign trade
				zones.
					Sec. 204. Clarification of penalty for sale of fuel failing to
				meet EPA regulations.
					Sec. 205. Treatment of qualified alcohol fuel mixtures and
				qualified biodiesel fuel mixtures as taxable fuels.
					Sec. 206. Calculation of volume of alcohol for fuel
				credits.
					Sec. 207. Bulk transfer exception not to apply to finished
				gasoline.
					Sec. 208. Increase and extension of Oil Spill Liability Trust
				Fund tax.
					Sec. 209. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Sec. 210. Denial of deduction for punitive damages.
					Sec. 211. Fuel technical corrections.
					Sec. 212. Motor fuel tax enforcement advisory
				commission.
					Sec. 213. Highway Trust Fund conforming expenditure
				amendment.
					TITLE III—Additional infrastructure modifications and revenue
				provisions
					Sec. 301. Restructuring of New York
				Liberty Zone tax credits.
					Sec. 302. Participants in government section
				457 plans allowed to treat elective deferrals
				as Roth contributions.
					Sec. 303. Increased information return penalties.
					Sec. 304. Exemption of certain commercial cargo from harbor
				maintenance tax.
					Sec. 305. Credit to holders of qualified rail infrastructure
				bonds.
					Sec. 306. Repeal of suspension of certain penalties and
				interest.
					Sec. 307. Denial of deduction for certain fines, penalties, and
				other amounts.
					Sec. 308. Revision of tax rules on expatriation.
				
			IAirport and
			 Airway Trust Fund provisions and related taxes
			101.Extension of
			 taxes funding Airport and Airway Trust Fund
				(a)Fuel
			 taxesSubparagraph (B) of section 4081(d)(2) is amended by
			 striking September 30, 2007 and inserting September 30,
			 2011.
				(b)Ticket
			 taxes
					(1)PersonsClause
			 (ii) of section 4261(j)(1)(A) is amended by striking September 30,
			 2007 and inserting September 30, 2011.
					(2)PropertyClause (ii) of section 4271(d)(1)(A) is
			 amended by striking September 30, 2007 and inserting
			 September 30, 2011.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
				102.Extension of
			 Airport and Airway Trust Fund expenditure authority
				(a)In
			 generalParagraph (1) of section 9502(d) is amended—
					(1)by striking
			 October 1, 2007 in the matter preceding subparagraph (A) and
			 inserting October 1, 2011, and
					(2)by striking the
			 semicolon at the end of subparagraph (A) and inserting or the Aviation
			 Investment and Modernization Act of 2007;.
					(b)Conforming
			 amendmentParagraph (2) of section 9502(f) is amended by striking
			 October 1, 2007 and inserting October 1,
			 2011.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
				103.Modification of
			 excise tax on kerosene used in aviation 
				(a)Rate of tax on
			 aviation-grade kerosene
					(1)In
			 generalSubparagraph (A) of
			 section
			 4081(a)(2) (relating to rates of tax) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following new clause:
						
							(iv)in the case of aviation-grade kerosene,
				35.9 cents per
				gallon.
							.
					(2)Fuel removed
			 directly into fuel tank of airplane used in noncommercial
			 aviationSubparagraph (C) of section 4081(a)(2) is amended to
			 read as follows:
						
							(C)Taxes imposed on
				fuel used in commercial aviationIn the case of aviation-grade kerosene
				which is removed from any refinery or terminal directly into the fuel tank of
				an aircraft for use in commercial aviation by a person registered for such use
				under section 4101, the rate of tax under subparagraph (A)(iv) shall be 4.3
				cents per
				gallon.
							.
					(3)Exemption for
			 aviation-grade kerosene removed into an aircraftSubsection (e)
			 of section 4082 is amended—
						(A)by striking
			 kerosene and inserting aviation-grade
			 kerosene,
						(B)by striking
			 section 4081(a)(2)(A)(iii) and inserting section
			 4081(a)(2)(A)(iv) , and
						(C)by striking
			 Kerosene in the heading and inserting
			 Aviation-Grade
			 Kerosene.
						(4)Conforming
			 amendments
						(A)Clause (iii) of
			 section 4081(a)(2)(A) is amended by inserting other than aviation-grade
			 kerosene after kerosene.
						(B)The following
			 provisions are each amended by striking kerosene and inserting
			 aviation-grade kerosene:
							(i)Section
			 4081(a)(3)(A)(ii).
							(ii)Section
			 4081(a)(3)(A)(iv).
							(iii)Section 4081(a)(3)(D).
							(C)Section
			 4081(a)(3)(D) is amended—
							(i)by
			 striking paragraph (2)(C)(i) in clause (i) and inserting
			 paragraph (2)(C), and
							(ii)by
			 striking paragraph (2)(C)(ii) in clause (ii) and inserting
			 paragraph (2)(A)(iv).
							(D)Section 4081(a)(4)
			 is amended—
							(i)in
			 the heading by striking kerosene and inserting
			 aviation-grade
			 kerosene, and
							(ii)by
			 striking paragraph (2)(C)(i) and inserting paragraph
			 (2)(C).
							(E)Section 4081(d)(2)
			 is amended by striking (a)(2)(C)(ii) and inserting
			 (a)(2)(A)(iv).
						(b)Retail tax on
			 aviation fuel
					(1)Exemption for
			 previously taxed fuelParagraph (2) of section 4041(c) is amended
			 by inserting at the rate specified in subsection (a)(2)(A)(iv)
			 thereof after section 4081.
					(2)Rate of
			 taxParagraph (3) of section
			 4041(c) is amended to read as follows:
						
							(3)Rate of
				taxThe rate of tax imposed by this subsection shall be the rate
				of tax in effect under section 4081(a)(2)(A)(iv) (4.3 cents per gallon with
				respect to any sale or use for commercial
				aviation).
							.
					(c)Refunds relating
			 to aviation-grade kerosene
					(1)Kerosene used in
			 commercial aviationClause (ii) of section 6427(l)(4)(A) is
			 amended by striking specified in section 4041(c) or 4081(a)(2)(A)(iii),
			 as the case may be, and inserting so imposed.
					(2)Kerosene used in
			 aviationParagraph (4) of section 6427(l) is amended—
						(A)by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B),
			 and
						(B)by amending
			 subparagraph (B), as redesignated by subparagraph (A), to read as
			 follows:
							
								(B)Payments to
				ultimate, registered vendorWith respect to any kerosene used in
				aviation (other than kerosene to which paragraph (6) applies), if the ultimate
				purchaser of such kerosene waives (at such time and in such form and manner as
				the Secretary shall prescribe) the right to payment under paragraph (1) and
				assigns such right to the ultimate vendor, then the Secretary shall pay
				(without interest) the amount which would be paid under paragraph (1) to such
				ultimate vendor, but only if such ultimate vendor—
									(i)is
				registered under section 4101, and
									(ii)meets the
				requirements of subparagraph (A), (B), or (D) of section
				6416(a)(1).
									.
						(3)Aviation-grade
			 kerosene not used in aviationSubsection (l) of section 6427 is
			 amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Refunds for
				aviation-grade kerosene not used in aviationIf tax has been
				imposed under section 4081 at the rate specified in section 4081(a)(2)(A)(iv)
				and the fuel is used other than in an aircraft, the Secretary shall pay
				(without interest) to the ultimate purchaser of such fuel an amount equal to
				the amount of tax imposed on such fuel reduced by the amount of tax that would
				be imposed under section 4041 if no tax under section 4081 had been
				imposed.
							.
					(4)Conforming
			 amendments
						(A)Section
			 4082(d)(2)(B) is amended by striking 6427(l)(5)(B) and inserting
			 6427(l)(6)(B).
						(B)Section 6427(i)(4)
			 is amended—
							(i)by
			 striking (4)(C) the first two places it occurs and inserting
			 (4)(B), and
							(ii)by
			 striking , (l)(4)(C)(ii), and and inserting
			 and.
							(C)The heading of
			 section 6427(l) is amended by striking diesel fuel and
			 kerosene and inserting diesel fuel, kerosene, and aviation
			 fuel.
						(D)Section
			 6427(l)(1) is amended by striking paragraph (4)(C)(i) and
			 inserting paragraph (4)(B).
						(E)Section
			 6427(l)(4) is amended—
							(i)by
			 striking kerosene used in
			 aviation in the heading and inserting
			 aviation-grade kerosene
			 used in commercial aviation, and
							(ii)in
			 subparagraph (A)—
								(I)by striking
			 kerosene and inserting aviation-grade
			 kerosene,
								(II)by striking
			 Kerosene used in
			 commercial aviation in the heading and inserting
			 In
			 general.
								(d)Transfers to the
			 Airport and Airway Trust Fund
					(1)In
			 generalSubparagraph (C) of section 9502(b)(1) is amended to read
			 as follows:
						
							(C)section 4081 with respect to aviation
				gasoline and aviation-grade kerosene,
				and
							.
					(2)Transfers on
			 account of certain refunds
						(A)In
			 generalSubsection (d) of section 9502 is amended—
							(i)in paragraph (2) by striking (other
			 than subsection (l)(4) thereof), and
							(ii)in
			 paragraph (3) by striking (other than payments made by reason of
			 paragraph (4) of section 6427(l)).
							(B)Conforming
			 amendments
							(i)Section 9503(b)(4)
			 is amended by striking or at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting a comma, and
			 by inserting after subparagraph (D) the following:
								
									(E)section 4081 to the extent attributable to
				the rate specified in clause (ii) or (iv) of section 4081(a)(2)(A), or
									(F)section
				4041(c).
									.
							(ii)Section 9503(c)
			 is amended by striking the last paragraph (relating to transfers from the Trust
			 Fund for certain aviation fuel taxes).
							(iii)Section 9502(a)
			 is amended—
								(I)by striking
			 appropriated, credited, or paid into and inserting
			 appropriated or credited to, and
								(II)by striking
			 , section 9503(c)(7),.
								(e)Effective
			 dateThe amendments made by this section shall apply to fuels
			 removed, entered, or sold after December 31, 2007.
				(f)Floor stocks
			 tax
					(1)Imposition of
			 taxIn the case of aviation
			 fuel which is held on January 1, 2008, by any person, there is hereby imposed a
			 floor stocks tax on aviation fuel equal to—
						(A)the tax which would
			 have been imposed before such date on such fuel had the amendments made by this
			 section been in effect at all times before such date, reduced by
						(B)the sum of—
							(i)the
			 tax imposed before such date on such fuel under section 4081 of the Internal
			 Revenue Code of 1986, as in effect on such date, and
							(ii)in
			 the case of kerosene held exclusively for such person’s own use, the amount
			 which such person would (but for this clause) reasonably expect (as of such
			 date) to be paid as a refund under section 6427(l) of such Code with respect to
			 such kerosene.
							(2)Liability for
			 tax and method of payment
						(A)Liability for
			 taxA person holding aviation
			 fuel on January 1, 2008, shall be liable for such tax.
						(B)Time and method
			 of paymentThe tax imposed by
			 paragraph (1) shall be paid at such time and in such manner as the Secretary of
			 the Treasury shall prescribe.
						(3)Transfer of
			 floor stock tax revenues to trust fundsFor purposes of determining the amount
			 transferred to the Airport and Airway Trust Fund, the tax imposed by this
			 subsection shall be treated as imposed by section 4081(a)(2)(A)(iv) of the
			 Internal Revenue Code of 1986.
					(4)DefinitionsFor
			 purposes of this subsection—
						(A)Aviation
			 fuelThe term aviation fuel means aviation-grade
			 kerosene and aviation gasoline, as such terms are used within the meaning of
			 section
			 4081 of the Internal Revenue Code of 1986.
						(B)Held by a
			 personAviation fuel shall be considered as held by a person if
			 title thereto has passed to such person (whether or not delivery to the person
			 has been made).
						(C)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
						(5)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any aviation fuel held by any person exclusively for any use to the extent a
			 credit or refund of the tax is allowable under the Internal Revenue Code of
			 1986 for such use.
					(6)Exception for
			 certain amounts of fuel
						(A)In
			 generalNo tax shall be imposed by paragraph (1) on any aviation
			 fuel held on January 1, 2008, by any person if the aggregate amount of such
			 aviation fuel held by such person on such date does not exceed 2,000 gallons.
			 The preceding sentence shall apply only if such person submits to the Secretary
			 (at the time and in the manner required by the Secretary) such information as
			 the Secretary shall require for purposes of this subparagraph.
						(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any aviation fuel held by any person which is exempt from the tax
			 imposed by paragraph (1) by reason of paragraph (6).
						(C)Controlled
			 groupsFor purposes of this subsection—
							(i)Corporations
								(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
								(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of the Internal Revenue
			 Code of 1986; except that for such purposes the phrase more than 50
			 percent shall be substituted for the phrase at least 80
			 percent each place it appears in such subsection.
								(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
							(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of the Internal Revenue Code
			 of 1986 on the aviation fuel involved shall, insofar as applicable and not
			 inconsistent with the provisions of this subsection, apply with respect to the
			 floor stock taxes imposed by paragraph (1) to the same extent as if such taxes
			 were imposed by such section.
					104.Increase in
			 tax on use of international air facilities
				(a)In
			 generalSection 4261(c)(1) is amended by striking
			 $12.00 and inserting $16.65.
				(b)Inflation
			 adjustmentSection 4261(e)(4)(B) is amended—
					(1)by striking
			 and at the end of clause (i),
					(2)by striking
			 amounts contained in subsection (c). in clause (ii) and
			 inserting amount contained in subsection (c)(3), and, and
					(3)by adding at the
			 end the following new clause:
						
							(iii)2008 in the
				case of the dollar amount contained in subsection
				(c)(1).
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
				105.Air Traffic
			 Control System Modernization Account
				(a)In
			 generalSection 9502 (relating to the Airport and Airway Trust
			 Fund) is amended by adding at the end the following new subsection:
					
						(g)Establishment
				of Air Traffic Control System Modernization Account
							(1)Creation of
				AccountThere is established in the Airport and Airway Trust Fund
				a separate account to be known as the Air Traffic Control System
				Modernization Account consisting of such amounts as may be transferred
				or credited to the Air Traffic Control System Modernization Account as provided
				in this subsection or section 9602(b).
							(2)Transfers to
				Air Traffic Control System Modernization AccountThe Secretary of
				the Treasury shall annually transfer from the Airport and Airway Trust Fund to
				the Air Traffic Control System Modernization Account an amount equal to
				$400,000,000.
							(3)Expenditures
				from AccountAmounts in the Air Traffic Control System
				Modernization Account shall be available to the Administrator of the Federal
				Aviation Administration for expenditures relating the modernization of the air
				traffic control system (including facility and equipment account expenditures)
				approved by the Air Traffic Control Modernization Oversight
				Board.
							.
				(b)Conforming
			 amendmentSection 9502(d)(1) is amended by striking
			 Amounts and inserting Except as provided in subsection
			 (g), amounts.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				106.Treatment of
			 fractional aircraft ownership programs
				(a)Departure tax
			 in lieu of persons and property tax
					(1)Departure
			 tax
						(A)In
			 generalSubchapter C of chapter 33 is amended by redesignating
			 part III as part IV and by inserting after part II the following new
			 part:
							
								IIIDepartures
									
										Sec. 4266. Fractional aircraft ownership programs.
									
									4266.Fractional
				aircraft ownership programs
										(a)In
				generalThere is hereby imposed a tax of $58 on each departure of
				an aircraft which is part of a fractional ownership aircraft program.
										(b)Fractional
				ownership aircraft programFor purposes of this section—
											(1)In
				generalThe term fractional ownership aircraft
				program means a program under which—
												(A)a single
				fractional ownership program manager provides fractional ownership program
				management services on behalf of the fractional owners,
												(B)2 or more
				airworthy aircraft are part of the program,
												(C)there are 1 or
				more fractional owners per program aircraft, with at least 1 program aircraft
				having more than 1 owner,
												(D)each fractional
				owner possesses at least a minimum fractional ownership interest in 1 or more
				program aircraft,
												(E)there exists a
				dry-lease exchange arrangement among all of the fractional owners, and
												(F)there are
				multi-year program agreements covering the fractional ownership, fractional
				ownership program management services, and dry-lease aircraft exchange aspects
				of the program.
												(2)Minimum
				fractional ownership interestThe term minimum fractional
				ownership interest means, with respect to each type of aircraft—
												(A)a fractional
				ownership interest equal to or greater than 1/16 of at
				least 1 subsonic, fixed wing or powered lift program aircraft, or
												(B)a fractional
				ownership interest equal to or greater than 1/32 of a
				least 1 rotorcraft program aircraft.
												(3)Dry-lease
				exchange arrangementA dry-lease aircraft exchange
				means an agreement, documented by the written program agreements, under which
				the program aircraft are available, on an as needed basis without crew, to each
				fractional owner.
											(c)Application of
				taxes
											(1)In
				generalThe taxes imposed by this section shall apply to
				departures during the period beginning on January 1, 2008, and ending on
				September 30,
				2011.
											.
						(B)Transfer of
			 revenues to Airport and Airway Trust FundSection 9502(b)(1)(B)
			 is amended by striking and 4271 and inserting 4266, and
			 4271.
						(C)Conforming
			 amendmentsThe table of parts for subchapter C of chapter 33 is
			 amended by redesignating the item relating to part III as relating to part IV
			 and by inserting after the item relating to part II the following new
			 item:
							
								
									Part III.
				Departures.
								
								.
						(2)Exemption from
			 tax on transportation of personsSection 4261, as amended by
			 section 101(b)(1), is amended by redesignating subsection (j) as subsection (k)
			 and by inserting after subsection (i) the following new subsection:
						
							(j)Exemption for
				aircraft in fractional ownership aircraft programsNo tax shall
				be imposed by this section on any air transportation by an aircraft which is
				part of a fractional ownership aircraft program (as defined by section
				4266(b)).
							.
					(b)Treatment of
			 programs under fuel taxesSubsection (b) of section 4083 is
			 amended by adding at the end the following new sentence: Such term shall
			 not include the use of any aircraft which is part of a fractional ownership
			 aircraft program (as defined by section 4266(b))..
				(c)Effective
			 dates
					(1)Departure
			 taxThe amendments made by subsection (a) shall apply to
			 transportation beginning after December 31, 2007.
					(2)Fuel
			 taxesThe amendment made by subsection (b) shall apply to fuel
			 sold or used after December 31, 2007.
					107.Termination of
			 exemption for small aircraft on nonestablished lines
				(a)In
			 generalSection 4281 is
			 amended to read as follows:
					
						4281.Small
				aircraft operated solely for sightseeingThe taxes imposed by sections 4261 and 4271
				shall not apply to transportation by an aircraft having a maximum certificated
				takeoff weight of 6,000 pounds or less at any time during which such aircraft
				is being operated on a flight the sole purpose of which is sightseeing. For
				purposes of the preceding sentence, the term maximum certificated takeoff
				weight means the maximum such weight contained in the type certificate
				or airworthiness
				certificate.
						.
				(b)Conforming
			 amendmentThe item relating to section 4281 in the table of
			 sections for part III of subchapter C of chapter 33 is amended by striking
			 on nonestablished lines and inserting operated solely for
			 sightseeing.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 transportation beginning after December 31, 2007.
				108.Transparency
			 in passenger tax disclosures
				(a)In
			 generalSection 7275 (relating to penalty for offenses relating
			 to certain airline tickets and advertising) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d),
					(2)by striking
			 subsection (a) or (b) in subsection (d), as so redesignated, and
			 inserting subsection (a), (b), or (c), and
					(3)by inserting
			 after subsection (b) the following new subsection:
						
							(c)Non-tax
				charges
								(1)In
				generalIn the case of transportation by air for which disclosure
				on the ticket or advertising for such transportation of the amounts paid for
				passenger taxes is required by subsection (a)(2) or (b)(1)(B), it shall be
				unlawful for the disclosure of the amount of such taxes on such ticket or
				advertising to include any amounts not attributable to the taxes imposed by
				subsection (a), (b), or (c) of section 4261.
								(2)Inclusion in
				transportation costNothing in this subsection shall prohibit the
				inclusion of amounts not attributable to the taxes imposed by subsection (a),
				(b), or (c) of section 4261 in the disclosure of the amount paid for
				transportation as required by subsection (a)(1) or (b)(1)(A), or in a separate
				disclosure of amounts not attributable to such
				taxes.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 transportation beginning after December 31, 2007.
				109.Required
			 funding of new accruals under air carrier pension plans
				(a)In
			 generalSection 402(a) of the Pension Protection Act of 2006, as
			 amended by section 6615(a) of the U. S. Troop Readiness, Veterans' Care,
			 Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law
			 110–28), is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 to its first taxable year beginning in 2008,
						(B)by striking
			 for such taxable year and inserting for its first plan
			 year beginning in 2008, and
						(C)by striking
			 and by using, in determining the funding target for each of the 10 plan
			 years during such period, an interest rate of 8.25 percent (rather than the
			 segment rates calculated on the basis of the corporate bond yield
			 curve), and
						(2)by adding at the
			 end the following new flush matter:
						
							If the
				plan sponsor of an eligible plan elects the application of paragraph (2), the
				plan sponsor may also elect, in determining the funding target for each of the
				10 plan years during the period described in paragraph (2), to use an interest
				rate of 8.25 percent (rather than the segment rates calculated on the basis of
				the corporate bond yield curve). Notwithstanding the preceding sentence, in the
				case of any plan year of the eligible plan for which such 8.25 percent interest
				rate is used, the minimum required contribution under section 303 of such Act
				and section 430 of such Code shall in no event be less than the target normal
				cost of the plan for such plan year (as determined under section 303(b) of such
				Act and section 430(b) of such Code). A plan sponsor may revoke the election to
				use the 8.25 percent interest rate and if the revocation is made, the
				revocation shall apply to the plan year for which made and all subsequent plan
				years and the plan sponsor may not elect to use the 8.25 percent interest rate
				for any subsequent plan
				year..
					(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Pension Protection Act of 2006 to which such
			 amendments relate.
				IIIncreased
			 funding for Highway Trust Fund
			201.Replenish
			 emergency spending from Highway Trust Fund
				(a)In
			 generalSection 9503(b) is amended—
					(1)by adding at the
			 end the following new paragraph:
						
							(7)Emergency
				spending replenishmentThere is hereby appropriated to the
				Highway Trust Fund $3,400,000,000.
							,
				and
					(2)by striking
			 amounts equivalent to
			 certain taxes and penalties in the heading and
			 inserting certain
			 amounts.
					(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Suspension of
			 transfers from highway trust fund for certain repayments and
			 creditSection 9503(c)(2) is
			 amended by adding at the end the following new subparagraph:
				
					(D)Temporary
				suspensionThis paragraph shall not apply to amounts estimated by
				the Secretary to be attributable to the 6-month period beginning on the date of
				the enactment of the American Infrastructure
				Investment and Improvement Act of
				2007.
					.
			203.Taxation of
			 taxable fuels in foreign trade zones
				(a)Tax imposed on
			 removals and entries in foreign trade zones
					(1)In
			 generalSubsection (a) of section 4083 (relating to definitions)
			 is amended by adding at the end the following new paragraph:
						
							(4)United
				StatesThe term United States includes any foreign
				trade zone or bonded warehouse located in the United
				States.
							.
					(2)Conforming
			 amendmentSection 4081(a)(1)(A) (relating to imposition of tax)
			 is amended—
						(A)in clause (i), by
			 inserting in the United States after refinery;
			 and
						(B)in clause (ii),
			 by inserting in the United States after
			 terminal.
						(b)Treatment of
			 taxable fuel in foreign trade zonesParagraph (2) of section
			 81c(a) of title 19, United States Code, is amended by inserting (other
			 than the provisions relating to taxable fuel (as defined under section 4083(a)
			 of the Internal Revenue Code of 1986)) after
			 thereunder.
				(c)Effective
			 dates
					(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to removals and entries after December 31,
			 2007.
					(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall take effect on January 1, 2008.
					204.Clarification
			 of penalty for sale of fuel failing to meet EPA regulations
				(a)In
			 generalSubsection (a) of section 6720A (relating to penalty with
			 respect to certain adulterated fuels) is amended by striking applicable
			 EPA regulations (as defined in section 45H(c)(3)) and inserting
			 the requirements for diesel fuel under section 211 of the Clean Air Act,
			 as determined by the Secretary,.
				(b)Effective
			 dateThe amendments made by this section shall apply to any
			 transfer, sale, or holding out for sale or resale occurring after the date of
			 the enactment of this Act.
				205.Treatment of
			 qualified alcohol fuel mixtures and qualified biodiesel fuel mixtures as
			 taxable fuels
				(a)In
			 general
					(1)Qualified
			 alcohol fuel mixturesParagraph (2) of section 4083(a) (relating
			 to gasoline) is amended—
						(A)by striking
			 and at the end of subparagraph (A),
						(B)by redesignating
			 subparagraph (B) as subparagraph (C), and
						(C)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)includes any
				qualified mixture (as defined in section 40(b)(1)(B)) which is a mixture of
				alcohol and special fuel,
				and
								.
						(2)Qualified
			 biodiesel fuel mixturesSubparagraph (A) of section 4083(a)(3)
			 (relating to diesel fuel) is amended by striking and at the end
			 of clause (ii), by redesignating clause (iii) as clause (iv), and inserting
			 after clause (ii) the following new clause:
						
							(iii)any qualified
				biodiesel mixture (as defined in section 40A(b)(1)(B)),
				and
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to fuels
			 removed, entered, or sold after December 31, 2007.
				206.Calculation of
			 volume of alcohol for fuel credits
				(a)In
			 generalParagraph (4) of section 40(d) (relating to volume of
			 alcohol) is amended by striking the volume of alcohol and all
			 that follows and inserting the volume of alcohol shall not include any
			 denaturant added to such alcohol..
				(b)Conforming
			 amendment for excise tax creditSection 6426(b) (relating to
			 alcohol fuel mixture credit) is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
					
						(5)Volume of
				alcoholFor purposes of determining under subsection (a) the
				number of gallons of alcohol with respect to which a credit is allowable under
				subsection (a), the volume of alcohol shall not include any denaturant added to
				such
				alcohol.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2007.
				207.Bulk transfer
			 exception not to apply to finished gasoline
				(a)In
			 generalSubparagraph (B) of section 4081(a)(1) (relating to tax
			 on removal, entry, or sale) is amended by adding at the end the following new
			 clause:
					
						(iii)Exception for
				finished gasolineClause (i) shall not apply to any finished
				gasoline.
						.
				(b)Exception to
			 tax on finished gasoline for prior taxable removalsParagraph (1)
			 of section 4081(a) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Exemption for
				previously taxed finished gasolineThe tax imposed by this
				paragraph shall not apply to the removal of gasoline described in subparagraph
				(B)(iii) from any terminal if there was a prior taxable removal or entry of
				such fuel under clause (i), (ii), or (iii) of subparagraph (A). The preceding
				sentence shall not apply to the volume of any product added to such gasoline at
				the terminal unless there was a prior taxable removal or entry of such product
				under clause (i), (ii), or (iii) of subparagraph
				(A).
						.
				(c)Effective
			 dateThe amendment made by this section shall apply to fuel
			 removed, entered, or sold after December 31, 2007.
				208.Increase and
			 extension of Oil Spill Liability Trust Fund tax
				(a)Increase in
			 rate
					(1)In
			 generalSection 4611(c)(2)(B) (relating to rates) is amended by
			 striking 5 cents and inserting 10 cents.
					(2)Effective
			 dateThe amendment made by this subsection shall apply on and
			 after the first day of the first calendar quarter beginning more than 60 days
			 after the date of the enactment of this Act.
					(b)Extension
					(1)In
			 generalSection 4611(f) (relating to application of Oil Spill
			 Liability Trust Fund financing rate) is amended by striking paragraphs (2) and
			 (3) and inserting the following new paragraph:
						
							(2)TerminationThe
				Oil Spill Liability Trust Fund financing rate shall not apply after December
				31,
				2017.
							.
					(2)Conforming
			 amendmentSection 4611(f)(1) is amended by striking
			 paragraphs (2) and (3) and inserting paragraph
			 (2).
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
					209.Application of
			 rules treating inverted corporations as domestic corporations to certain
			 transactions occurring after March 20, 2002
				(a)In
			 GeneralSection 7874(b) (relating to inverted corporations
			 treated as domestic corporations) is amended to read as follows:
					
						(b)Inverted
				Corporations Treated as Domestic Corporations
							(1)In
				generalNotwithstanding section 7701(a)(4), a foreign corporation
				shall be treated for purposes of this title as a domestic corporation if such
				corporation would be a surrogate foreign corporation if subsection (a)(2) were
				applied by substituting 80 percent for 60
				percent.
							(2)Special rule
				for certain transactions occurring after march 20, 2002
								(A)In
				generalIf—
									(i)paragraph (1)
				does not apply to a foreign corporation, but
									(ii)paragraph (1)
				would apply to such corporation if, in addition to the substitution under
				paragraph (1), subsection (a)(2) were applied by substituting March 20,
				2002 for March 4, 2003 each place it appears,
									then
				paragraph (1) shall apply to such corporation but only with respect to taxable
				years of such corporation beginning after the date of the enactment of the
				American Infrastructure Investment and
				Improvement Act of 2007.(B)Special
				rulesSubject to such rules as the Secretary may prescribe, in
				the case of a corporation to which paragraph (1) applies by reason of this
				paragraph—
									(i)the corporation
				shall be treated, as of the close of its first taxable year ending after the
				date of the enactment of the American
				Infrastructure Investment and Improvement Act of 2007, as having
				transferred all of its assets, liabilities, and earnings and profits to a
				domestic corporation in a transaction with respect to which no tax is imposed
				under this title,
									(ii)the bases of the
				assets transferred in the transaction to the domestic corporation shall be the
				same as the bases of the assets in the hands of the foreign corporation,
				subject to any adjustments under this title for built-in losses,
									(iii)the basis of
				the stock of any shareholder in the domestic corporation shall be the same as
				the basis of the stock of the shareholder in the foreign corporation for which
				it is treated as exchanged, and
									(iv)the transfer of
				any earnings and profits by reason of clause (i) shall be disregarded in
				determining any deemed dividend or foreign tax creditable to the domestic
				corporation with respect to such transfer.
									(C)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this paragraph, including regulations to prevent the avoidance of the
				purposes of this
				paragraph.
								.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				210.Denial of
			 deduction for punitive damages
				(a)Disallowance of
			 Deduction
					(1)In
			 generalSection 162(g) (relating to treble damage payments under
			 the antitrust laws) is amended—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively,
						(B)by striking
			 If and inserting:
							
								(1)Treble
				damagesIf
								,
				and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)Punitive
				damagesNo deduction shall be allowed under this chapter for any
				amount paid or incurred for punitive damages in connection with any judgment
				in, or settlement of, any action. This paragraph shall not apply to punitive
				damages described in section
				104(c).
								.
						(2)Conforming
			 amendmentThe heading for section 162(g) is amended by inserting
			 Or Punitive
			 Damages after Laws.
					(b)Inclusion in
			 Income of Punitive Damages Paid by Insurer or Otherwise
					(1)In
			 generalPart II of subchapter B of chapter 1 (relating to items
			 specifically included in gross income) is amended by adding at the end the
			 following new section:
						
							91.Punitive
				damages compensated by insurance or otherwiseGross income shall include any amount paid
				to or on behalf of a taxpayer as insurance or otherwise by reason of the
				taxpayer’s liability (or agreement) to pay punitive
				damages.
							.
					(2)Reporting
			 requirementsSection 6041 (relating to information at source) is
			 amended by adding at the end the following new subsection:
						
							(h)Section To
				Apply to Punitive Damages CompensationThis section shall apply
				to payments by a person to or on behalf of another person as insurance or
				otherwise by reason of the other person’s liability (or agreement) to pay
				punitive
				damages.
							.
					(3)Conforming
			 amendmentThe table of sections for part II of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
						
							
								Sec. 91. Punitive damages compensated by
				insurance or
				otherwise.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to damages
			 paid or incurred on or after the date of the enactment of this Act.
				211.Fuel technical
			 corrections
				(a)Amendments
			 related to section 11113 of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users
					(1)Paragraph (3) of
			 section 6427(i) is amended—
						(A)by inserting
			 or under subsection (e)(2) by any person with respect to an alternative
			 fuel (as defined in section 6426(d)(2)) after section
			 6426 in subparagraph (A),
						(B)by inserting
			 or (e)(2) after subsection (e)(1) in
			 subparagraphs (A)(i) and (B), and
						(C)by inserting
			 and alternative fuel
			 credit after mixture credit in the heading
			 thereof.
						(2)(A)Subparagraph (F) of
			 section 6426(d)(2) is amended by striking hydrocarbons and
			 inserting fuel.
						(B)Section 6426 is amended by adding at
			 the end the following new subsection:
							
								(h)Denial of
				double benefitNo credit shall be determined under subsection (d)
				or (e) with respect to any fuel which is described in subsection (b) or (c) or
				section 40 or
				40A.
								.
						(3)The amendments
			 made by this subsection shall take effect as if included in section 11113 of
			 the SAFETEA–LU.
					(b)Amendments
			 related to the Energy Policy Act of 2005
					(1)Amendment
			 related to section 1342 of the Act
						(A)So much of
			 subsection (b) of section 30C as precedes paragraph (1) thereof is amended to
			 read as follows:
							
								(b)LimitationThe
				credit allowed under subsection (a) with respect to all alternative fuel
				vehicle refueling property placed in service by the taxpayer during the taxable
				year at a location shall not
				exceed—
								.
						(B)Subsection (c) of
			 section 30C is amended to read as follows:
							
								(c)Qualified
				alternative fuel vehicle refueling propertyFor purposes of this
				section, the term qualified alternative fuel vehicle refueling
				property has the same meaning as the term qualified clean-fuel
				vehicle refueling property would have under section 179A if—
									(1)paragraph (1) of
				section 179A(d) did not apply to property installed on property which is used
				as the principal residence (within the meaning of section 121) of the taxpayer,
				and
									(2)only the
				following were treated as clean burning fuels for purposes of section
				179A(d):
										(A)Any fuel at least
				85 percent of the volume of which consists of one or more of the following:
				ethanol, natural gas, compressed natural gas, liquified natural gas, liquefied
				petroleum gas, or hydrogen.
										(B)Any
				mixture—
											(i)which consists of
				two or more of the following: biodiesel (as so defined), diesel fuel (as
				defined in section 4083(a)(3)), or kerosene, and
											(ii)at least 20
				percent of the volume of which consists of biodiesel (as so defined) determined
				without regard to any kerosene in such
				mixture.
											.
						(2)Amendments
			 related to section 1362 of the Act
						(A)(i)Paragraph (1) of
			 section 4041(d) is amended by adding at the end the following new sentence:
			 No tax shall be imposed under the preceding sentence on the sale or use
			 of any liquid if tax was imposed with respect to such liquid under section 4081
			 at the Leaking Underground Storage Tank Trust Fund financing
			 rate..
							(ii)Paragraph (3) of section 4042(b)
			 is amended to read as follows:
								
									(3)Exception for
				fuel on which Leaking Underground Storage Tank Trust Fund financing rate
				separately imposedThe Leaking Underground Storage Tank Trust
				Fund financing rate under paragraph (2)(B) shall not apply to the use of any
				fuel if tax was imposed with respect to such fuel under section 4041(d) or 4081
				at the Leaking Underground Storage Tank Trust Fund financing
				rate.
									.
							(iii)Notwithstanding section 6430 of the
			 Internal Revenue Code of 1986, a refund, credit, or payment may be made under
			 subchapter B of chapter 65 of such Code for taxes imposed with respect to any
			 liquid after September 30, 2005, and before the date of the enactment of this
			 Act under section 4041(d)(1) or 4042 of such Code at the Leaking Underground
			 Storage Tank Trust Fund financing rate to the extent that tax was imposed with
			 respect to such liquid under section 4081 at the Leaking Underground Storage
			 Tank Trust Fund financing rate.
							(B)(i)Paragraph (5) of
			 section 4041(d) is amended—
								(I)by striking (other than with
			 respect to any sale for export under paragraph (3) thereof), and
								(II)by adding at the end the following new
			 sentence: The preceding sentence shall not apply with respect to
			 subsection (g)(3) and so much of subsection (g)(1) as relates to vessels
			 (within the meaning of section 4221(d)(3)) employed in foreign trade or trade
			 between the United States and any of its possessions.
								(ii)Section 4082 is amended—
								(I)by striking (other than such tax
			 at the Leaking Underground Storage Tank Trust Fund financing rate imposed in
			 all cases other than for export) in subsection (a), and
								(II)by redesignating subsections (f) and (g)
			 as subsections (g) and (h) and by inserting after subsection (e) the following
			 new subsection:
									
										(f)Exception for
				Leaking Underground Storage Tank Trust Fund financing rate
											(1)In
				generalSubsection (a) shall not apply to the tax imposed under
				section 4081 at the Leaking Underground Storage Tank Trust Fund financing
				rate.
											(2)Exception for
				export, etcParagraph (1) shall not apply with respect to any
				fuel if the Secretary determines that such fuel is destined for export or for
				use by the purchaser as supplies for vessels (within the meaning of section
				4221(d)(3)) employed in foreign trade or trade between the United States and
				any of its
				possessions.
											.
								(iii)Subsection (e) of section 4082,
			 as amended by this Act, is amended—
								(I)by striking an aircraft, the rate
			 of tax under section 4081(a)(2)(A)(iv) shall be zero. and
			 inserting
									
										an
			 aircraft—(1)the rate of tax
				under section 4081(a)(2)(A)(iv) shall be zero, and
										(2)if such aircraft is employed in foreign
				trade or trade between the United States and any of its possessions, the
				increase in such rate under section 4081(a)(2)(B) shall be
				zero.
										;
				and
								(II)by moving the last sentence flush with
			 the margin of such subsection (following the paragraph (2) added by clause
			 (i)).
								(iv)Section 6430 is amended to read as
			 follows:
								
									6430.Treatment of
				tax imposed at Leaking Underground Storage Tank Trust Fund financing
				rateNo refunds, credits, or
				payments shall be made under this subchapter for any tax imposed at the Leaking
				Underground Storage Tank Trust Fund financing rate, except in the case of
				fuels—
										(1)which are exempt
				from tax under section 4081(a) by reason of section 4082(f)(2),
										(2)which are exempt
				from tax under section 4041(d) by reason of the last sentence of paragraph (5)
				thereof, or
										(3)with respect to which the rate increase
				under section 4081(a)(2)(B) is zero by reason of section
				4082(e)(2).
										.
							(C)Paragraph (5) of
			 section 4041(d) is amended by inserting (b)(1)(A), after
			 subsections.
						(3)Effective
			 date
						(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 amendments made by this subsection shall take effect as if included in the
			 provisions of the Energy Policy Act of 2005 to which they relate.
						(B)Nonapplication
			 of exemption for off-highway business useThe amendment made by
			 paragraph (2)(C) shall apply to fuel sold for use or used after the date of the
			 enactment of this Act.
						(C)Amendment made
			 by the SAFETEA–LUThe amendment made by paragraph (2)(B)(iii)(II)
			 shall take effect as if included in section 11161 of the SAFETEA–LU.
						(c)Amendments
			 related to section 339 of the American Jobs Creation Act of 2004
					(1)(A)Section 45H is amended
			 by striking subsection (d) and by redesignating subsections (e), (f), and (g)
			 as subsections (d), (e), and (f), respectively.
						(B)Subsection (d) of section 280C is
			 amended to read as follows:
							
								(d)Credit for low
				sulfur diesel fuel productionThe deductions otherwise allowed
				under this chapter for the taxable year shall be reduced by the amount of the
				credit determined for the taxable year under section
				45H(a).
								.
						(C)Subsection (a) of section 1016 is
			 amended by striking paragraph (31) and by redesignating paragraphs (32) through
			 (37) as paragraphs (31) through (36), respectively.
						(2)(A)Section 45H, as amended
			 by paragraph (1), is amended by adding at the end the following new
			 subsection:
							
								(g)Election to not
				take creditNo credit shall be determined under subsection (a)
				for the taxable year if the taxpayer elects not to have subsection (a) apply to
				such taxable
				year.
								.
						(B)Subsection (m) of section 6501 is
			 amended by inserting 45H(g), after
			 45C(d)(4),.
						(3)(A)Subsections (b)(1)(A),
			 (c)(2), (e)(1), and (e)(2) of section 45H (as amended by paragraph (1)) and
			 section 179B(a) are each amended by striking qualified capital
			 costs and inserting qualified costs.
						(B)The heading of paragraph (2) of
			 section 45H(c) is amended by striking capital.
						(C)Subsection (a) of section 179B is
			 amended by inserting and which are properly chargeable to capital
			 account before the period at the end.
						(4)The amendments
			 made by this subsection shall take effect as if included in section 339 of the
			 American Jobs Creation Act of 2004.
					212.Motor fuel tax
			 enforcement advisory commission
				(a)In
			 generalSection 11141 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users is amended to read as
			 follows:
					
						11141.Motor fuel
				tax enforcement advisory commission
							(a)EstablishmentThere
				is established a Motor Fuel Tax Enforcement Advisory Commission (in this
				section referred to as the Commission).
							(b)Membership
								(1)AppointmentThe
				Commission shall be composed of 14 members, of which—
									(A)1 shall be
				appointed by the Administrator of the Federal Highway Administration as a
				representative of the Federal Highway Administration,
									(B)1 shall be
				appointed by the Inspector General for the Department of Transportation as a
				representative the Office of Inspector General for the Department of
				Transportation,
									(C)1 shall be
				appointed by the Secretary of Transportation as a representative of the
				Department of Transportation,
									(D)1 shall be
				appointed by the Secretary of Homeland Security to be a representative of the
				Department of Homeland Security,
									(E)1 shall be
				appointed by the Secretary of Defense to be a representative of the Department
				of Defense,
									(F)1 shall be
				appointed by the Attorney General to be a representative of the Department of
				Justice,
									(G)2 shall be
				appointed by the Chairman of the Committee on Finance of the Senate,
									(H)2 shall be
				appointed by the Ranking Member of the Committee on Finance of the
				Senate,
									(I)2 shall be
				appointed by Chairman of the Committee on Ways and Means of the House of
				Representatives, and
									(J)2 shall be
				appointed by Ranking Member of the Committee on Ways and Means of the House of
				Representatives.
									(2)Qualification
				for certain membersOf the members appointed under subparagraphs
				(G), (H), (I) and (J)—
									(A)at least 1 shall
				be representative from the Federation of State Tax Administrators,
									(B)at least 1shall
				be a representative from any State department of transportation,
									(C)at least 1 shall
				be a representative from industries relating to fuel distribution, and
									(D)at least 1 shall
				be a representative from industries relating to fuel distribution (such a
				refiners, distributors, pipeline operators, and terminal operators).
									(3)TermsMembers
				shall be appointed for the life of the Commission.
								(4)VacanciesA
				vacancy in the Commission shall be filled in the manner in which the original
				appointment was made.
								(5)Travel
				expensesMembers of the Commission shall serve without pay but
				shall receive travel expenses, including per diem in lieu of subsistence, in
				accordance with sections 5702 and 5703 of title 5, United States Code.
								(6)ChairmanThe
				Chairman of the Commission shall be elected by the members.
								(c)Duties
								(1)In
				generalThe Commission shall—
									(A)review motor fuel
				revenue collections, historical and current;
									(B)review the
				progress of investigations;
									(C)develop and
				review legislative proposals with respect to motor fuel taxes;
									(D)monitor the
				progress of administrative regulation projects relating to motor fuel
				taxes;
									(E)evaluate and make
				recommendations to the President and Congress regarding—
										(i)the effectiveness
				of existing Federal enforcement programs regarding motor fuel taxes,
										(ii)enforcement
				personnel allocation, and
										(iii)proposals for
				regulatory projects, legislation, and funding.
										(2)ReportNot
				later than September 30, 2009, the Commission shall submit to Congress a final
				report that contains a detailed statement on the findings and conclusions of
				the Commission, together with recommendations for such legislation and
				administrative action as the Commission considers appropriate or
				necessary.
								(d)Powers
								(1)HearingsThe
				Commission may hold such hearings for the purpose of carrying out this Act, sit
				and act at such times and places, take such testimony, and receive such
				evidence as the Commission considers advisable to carry out this Act. The
				Commission may administer oaths and affirmations to witnesses appearing before
				the Commission.
								(2)Obtaining
				DataThe Commission may secure directly from any department or
				agency of the United States, information (other than information required by
				any law to be kept confidential by such department or agency) necessary for the
				Commission to carry out its duties under this section. Upon request of the
				Commission, the head of that department or agency shall furnish such
				nonconfidential information to the Commission. The Commission shall also gather
				evidence through such means as it may determine appropriate, including through
				holding hearings and soliciting comments by means of Federal Register
				notices.
								(3)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
								(4)GiftsThe
				Commission may accept, hold, administer, and utilize gifts, donations, and
				requests of property, both real and personal, for the purposes of aiding or
				facilitating the work of the Commission. Gifts and bequests of money, and the
				proceeds from the sale of any other property received as gifts or bequests,
				shall be deposited in the Treasury in a separate fund and shall be disbursed
				upon order of the Commission. For purposes of Federal income, estate, and gift
				taxation, property accepted under this section shall be considered as a gift or
				bequest to or for the use of the United States.
								(e)Support
				services
								(1)Administrative
				support servicesUpon the request of the Commission, the
				Secretary of Transportation shall provide to the Commission administrative
				support services necessary to enable the Commission to carry out its duties
				under this Act.
								(2)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Commission without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
								(3)Voluntary
				services
									(A)In
				generalNotwithstanding the provisions of section 1342 of title
				31, United States Code, the Commission is authorized to accept and utilize the
				services of volunteers serving without compensation. The Commission may
				reimburse such volunteers for local travel and office supplies, and for other
				travel expenses, including per diem in lieu of subsistence as authorized by
				section 5703, United States Code.
									(B)Treatment of
				volunteersA person providing volunteer services to the
				Commission shall be considered an employee of the Federal Government in the
				performance of those services for the purposes of the following provisions of
				law:
										(i)chapter 81 of
				title 5, United States Code, relating to compensation for work-related
				injuries;
										(ii)chapter 171 of
				title 28, United States Code, relating to tort claims; and
										(iii)chapter 11 of
				title 18, United States Code, relating to conflicts of interest.
										(4)ConsultationUpon
				request of the Commission, representatives of the Department of the Treasury
				and the Internal Revenue Service shall be available for consultation to assist
				the Commission in carrying out its duties under this section.
								(5)CooperationThe
				staff of the Department of Transportation, the Department of Homeland Security,
				the Department of Justice, and the Department of Defense shall cooperate with
				the Commission as necessary.
								(f)Inapplicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to the Commission.
							(g)Termination
								(1)In
				generalThe Commission shall terminate on the date that is 90
				days after the date on which the Commission submits the report required under
				subsection (c)(2).
								(2)RecordsNot
				later than the date on which the Commission terminates, the Commission shall
				transmit all records of the Commission to the National
				Archives.
								.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				213.Highway Trust
			 Fund conforming expenditure amendment
				(a)In
			 generalSubsections (c)(1) and (e)(3) of section 9503 are each
			 amended by inserting , as amended by An Act to authorize additional
			 funds for emergency repairs and reconstruction of the Interstate I-35 bridge
			 located in Minneapolis, Minnesota, that collapsed on August 1, 2007, to waive
			 the $100,000,000 limitation on emergency relief funds for those emergency
			 repairs and reconstruction, and for other purposes, after
			 Users.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of An Act to authorize additional funds for emergency
			 repairs and reconstruction of the Interstate I-35 bridge located in
			 Minneapolis, Minnesota, that collapsed on August 1, 2007, to waive the
			 $100,000,000 limitation on emergency relief funds for those emergency repairs
			 and reconstruction, and for other purposes.
				IIIAdditional
			 infrastructure modifications and revenue provisions
			301.Restructuring of New
			 York Liberty Zone tax credits
				(a)In
			 generalPart I of subchapter Y of chapter 1 is amended by
			 redesignating section 1400L as 1400K and by adding at the end the following new
			 section:
					
						1400L.New York
				Liberty Zone tax credits
							(a)In
				generalIn the case of a New York Liberty Zone governmental unit,
				there shall be allowed as a credit against any taxes imposed for any payroll
				period by section 3402 for which such governmental unit is liable under section
				3403 an amount equal to so much of the portion of the qualifying project
				expenditure amount allocated under subsection (b)(3) to such governmental unit
				for the calendar year as is allocated by such governmental unit to such period
				under subsection (b)(4).
							(b)Qualifying
				project expenditure amountFor purposes of this section—
								(1)In
				generalThe term qualifying project expenditure
				amount means, with respect to any calendar year, the sum of—
									(A)the total
				expenditures paid or incurred during such calendar year by all New York Liberty
				Zone governmental units and the Port Authority of New York and New Jersey for
				any portion of qualifying projects located wholly within the City of New York,
				New York, and
									(B)any such
				expenditures—
										(i)paid or incurred
				in any preceding calendar year which begins after the date of enactment of this
				section, and
										(ii)not previously
				allocated under paragraph (3).
										(2)Qualifying
				projectThe term qualifying project means any
				transportation infrastructure project, including highways, mass transit
				systems, railroads, airports, ports, and waterways, in or connecting with the
				New York Liberty Zone (as defined in section 1400K(h)), which is designated as
				a qualifying project under this section jointly by the Governor of the State of
				New York and the Mayor of the City of New York, New York.
								(3)General
				allocation
									(A)In
				generalThe Governor of the State of New York and the Mayor of
				the City of New York, New York, shall jointly allocate to each New York Liberty
				Zone governmental unit the portion of the qualifying project expenditure amount
				which may be taken into account by such governmental unit under subsection (a)
				for any calendar year in the credit period.
									(B)Aggregate
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for all calendar years in the credit period shall not exceed
				$2,000,000,000.
									(C)Annual
				limit
										(i)In
				generalThe aggregate amount which may be allocated under
				subparagraph (A) for any calendar year in the credit period shall not exceed
				the sum of—
											(I)the applicable
				limit, plus
											(II)the aggregate
				amount authorized to be allocated under this paragraph for all preceding
				calendar years in the credit period which was not so allocated.
											(ii)Applicable
				limitFor purposes of clause (i), the applicable limit for any
				calendar year in the credit period is $169,000,000 and in the case of any
				calendar year after 2019, zero.
										(D)Unallocated
				amounts at end of credit periodIf, as of the close of the credit period,
				the amount under subparagraph (B) exceeds the aggregate amount allocated under
				subparagraph (A) for all calendar years in the credit period, the Governor of
				the State of New York and the Mayor of the City of New York, New York, may
				jointly allocate to New York Liberty Zone governmental units for any calendar
				year in the 5-year period following the credit period an amount equal
				to—
										(i)the lesser of—
											(I)such excess, or
											(II)the qualifying project expenditure amount
				for such calendar year, reduced by
											(ii)the aggregate amount allocated under this
				subparagraph for all preceding calendar years.
										(4)Allocation to
				payroll periodsEach New York Liberty Zone governmental unit
				which has been allocated a portion of the qualifying project expenditure amount
				under paragraph (3) for a calendar year may allocate such portion to payroll
				periods beginning in such calendar year as such governmental unit determines
				appropriate.
								(c)Carryover of
				unused allocations
								(1)In
				generalExcept as provided in
				paragraph (2), if the amount allocated under subsection (b)(3) to a New York
				Liberty Zone governmental unit for any calendar year exceeds the aggregate
				taxes imposed by section 3402 for which such governmental unit is liable under
				section 3403 for periods beginning in such year, such excess shall be carried
				to the succeeding calendar year and added to the allocation of such
				governmental unit for such succeeding calendar year. No amount may be carried
				under the preceding sentence to a calendar year after 2024.
								(2)ReallocationIf
				a New York Liberty Zone governmental unit does not use an amount allocated to
				it under subsection (b)(3) within the time prescribed by the Governor of the
				State of New York and the Mayor of the City of New York, New York, then such
				amount shall after such time be treated for purposes of subsection (b)(3) in
				the same manner as if it had never been allocated.
								(d)Definitions and
				special rulesFor purposes of this section—
								(1)Credit
				periodThe term credit period means the 12-year
				period beginning on January 1, 2008.
								(2)New York
				Liberty Zone governmental unitThe term New York Liberty
				Zone governmental unit means—
									(A)the State of New
				York,
									(B)the City of New
				York, New York, and
									(C)any agency or
				instrumentality of such State or City.
									(3)Treatment of
				fundsAny expenditure for a qualifying project taken into account
				for purposes of the credit under this section shall be considered State and
				local funds for the purpose of any Federal program.
								(4)Treatment of
				credit amounts for purposes of withholding taxesFor purposes of this title, a New York
				Liberty Zone governmental unit shall be treated as having paid to the
				Secretary, on the day on which wages are paid to employees, an amount equal to
				the amount of the credit allowed to such entity under subsection (a) with
				respect to such wages, but only if such governmental unit deducts and withholds
				wages for such payroll period under section 3401 (relating to wage
				withholding).
								(e)ReportingThe Governor of the State of New York and
				the Mayor of the City of New York, New York, shall jointly submit to the
				Secretary an annual report—
								(1)which
				certifies—
									(A)the qualifying project expenditure amount
				for the calendar year, and
									(B)the amount allocated to each New York
				Liberty Zone governmental unit under subsection (b)(3) for the calendar year,
				and
									(2)includes such
				other information as the Secretary may require to carry out this
				section.
								(f)GuidanceThe
				Secretary may prescribe such guidance as may be necessary or appropriate to
				ensure compliance with the purposes of this section.
							(g)TerminationNo
				credit shall be allowed under subsection (a) for any calender year after
				2024.
							.
				(b)Termination of
			 special allowance and expensingSection 1400K(b)(2)(A)(v), as
			 redesignated by subsection (a), is amended by striking the termination
			 date and inserting the date of the enactment of the
			 American Infrastructure Investment and
			 Improvement Act of 2007 or the termination date if pursuant to a
			 binding contract in effect on such enactment date.
				(c)Conforming
			 amendments
					(1)Section
			 38(c)(3)(B) is amended by striking section 1400L(a) and
			 inserting section 1400K(a).
					(2)Section
			 168(k)(2)(D)(ii) is amended by striking section 1400L(c)(2) and
			 inserting 1400K(c)(2).
					(3)The table of
			 sections for part I of subchapter Y of chapter 1 is amended by striking
			 1400L and inserting 1400K.
					(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to periods beginning after December 31,
			 2007.
					(2)Termination of
			 special allowance and expensingThe amendment made by subsection
			 (b) shall take effect on the date of the enactment of this Act.
					302.Participants
			 in government section 457 plans allowed to
			 treat elective deferrals as Roth contributions
				(a)In
			 generalSection 402A(e)(1) (defining applicable retirement plan)
			 is amended by striking and at the end of subparagraph (A), by
			 striking the period at the end of subparagraph (B) and inserting ,
			 and, and by adding at the end the following:
					
						(C)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section
				457(e)(1)(A).
						.
				(b)Elective
			 deferralsSection 402A(e)(2) (defining elective deferral) is
			 amended to read as follows:
					
						(2)Elective
				deferralThe term elective deferral means—
							(A)any elective
				deferral described in subparagraph (A) or (C) of section 402(g)(3), and
							(B)any elective
				deferral of compensation by an individual under an eligible deferred
				compensation plan (as defined in section 457(b)) of an eligible employer
				described in section
				457(e)(1)(A).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				303.Increased
			 information return penalties
				(a)Failure to file
			 correct information returns
					(1)In
			 generalSection 6721(a)(1) (relating to imposition of penalty) is
			 amended—
						(A)by striking
			 $50 and inserting $250, and
						(B)by striking
			 $250,000 and inserting $3,000,000.
						(2)Reduction where
			 correction in specified period
						(A)Correction
			 within 30 daysSection
			 6721(b)(1) is amended—
							(i)by
			 striking $15 and inserting $50,
							(ii)by
			 striking in lieu of $50 and inserting in lieu of
			 $250, and
							(iii)by striking
			 $75,000 and inserting $500,000.
							(B)Failures
			 corrected on or before August
			 1Section 6721(b)(2) is
			 amended—
							(i)by
			 striking $30 and inserting $100,
							(ii)by
			 striking $50 and inserting $250, and
							(iii)by striking
			 $150,000 and inserting $1,500,000.
							(3)Lower
			 limitation for persons with gross receipts of not more than
			 $5,000,000Section 6721(d)(1) is
			 amended—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking $100,000 and inserting $1,000,000,
			 and
							(ii)by
			 striking $250,000 and inserting
			 $3,000,000,
							(B)in subparagraph
			 (B)—
							(i)by
			 striking $25,000 and inserting $175,000,
			 and
							(ii)by
			 striking $75,000 and inserting $500,000,
			 and
							(C)in subparagraph
			 (C)—
							(i)by
			 striking $50,000 and inserting $500,000,
			 and
							(ii)by
			 striking $150,000 and inserting
			 $1,500,000.
							(4)Penalty in case
			 of intentional disregardSection 6721(e) is amended—
						(A)by striking
			 $100 in paragraph (2) and inserting $500,
						(B)by striking
			 $250,000 in paragraph (3)(A) and inserting
			 $3,000,000.
						(b)Failure to
			 furnish correct payee statements
					(1)In
			 generalSection 6722(a) is amended—
						(A)by striking
			 $50 and inserting $250, and
						(B)by striking
			 $100,000 and inserting $1,000,000.
						(2)Penalty in case
			 of intentional disregardSection 6722(c) is amended—
						(A)by striking
			 $100 in paragraph (1) and inserting $500,
			 and
						(B)by striking
			 $100,000 in paragraph (2)(A) and inserting
			 $1,000,000.
						(c)Failure to
			 comply with other information reporting requirementsSection 6723
			 is amended—
					(1)by striking
			 $50 and inserting $250, and
					(2)by striking
			 $100,000 and inserting $1,000,000.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to information returns required to be filed on or after January 1, 2008.
				304.Exemption of
			 certain commercial cargo from harbor maintenance tax
				(a)In
			 generalSection 4462 is amended—
					(1)by redesignating
			 subsection (i) as subsection (j), and
					(2)by inserting
			 after subsection (h) the following new subsection:
						
							(i)Exemption for
				certain cargo transported on the Great Lakes Saint Lawrence Seaway
				System
								(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to—
									(A)commercial cargo (other than bulk cargo)
				loaded at a port in the United States located in the Great Lakes Saint Lawrence
				Seaway System and unloaded at another port in the United States located in such
				system, and
									(B)commercial cargo (other than bulk cargo)
				unloaded at a port in the United States located in the Great Lakes Saint
				Lawrence Seaway System which was loaded at a port in Canada located in such
				system.
									(2)Bulk
				cargoFor purposes of this subsection, the term bulk
				cargo shall have the meaning given such term by section 53101(1) of
				title 46, United States Code (as in effect on the date of the enactment of this
				section).
								(3)Great Lakes
				Saint Lawrence Seaway SystemFor purposes of this subsection, the term
				Great Lakes Saint Lawrence Seaway System means the waterway
				between Duluth, Minnesota and Sept. Iles, Quebec, encompassing the five Great
				Lakes, their connecting channels, and the Saint Lawrence
				River.
								.
					(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				305.Credit to holders of
			 qualified rail infrastructure bonds
				(a)In
			 GeneralSubpart H of part IV of subchapter A of chapter 1
			 (relating to credits against tax) is amended by adding at the end the following
			 new section:
					
						54A.Credit to
				holders of qualified rail infrastructure bonds
							(a)Allowance of
				creditIf a taxpayer holds a qualified rail infrastructure bond
				on 1 or more credit allowance dates of the bond occurring during any taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified rail infrastructure
				bond is 25 percent of the annual credit determined with respect to such
				bond.
								(2)Annual
				creditThe annual credit determined with respect to any qualified
				rail infrastructure bond is the product of—
									(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)DeterminationFor
				purposes of paragraph (2), with respect to any qualified rail infrastructure
				bond, the Secretary shall determine daily or cause to be determined daily a
				credit rate which shall apply to the first day on which there is a binding,
				written contract for the sale or exchange of the bond. The credit rate for any
				day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of qualified rail infrastructure bonds with
				a specified maturity or redemption date, without discount and without interest
				cost to the qualified issuer.
								(4)Credit allowance
				dateFor purposes of this section, the term credit
				allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				also includes the last day on which the bond is outstanding.(5)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
								(c)Limitation based
				on amount of taxThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(2)the sum of the
				credits allowable under this part (other than this subpart, subpart C, and
				section 1400N(l)).
								(d)Qualified rail
				infrastructure bondFor purposes of this section—
								(1)In
				generalThe term qualified rail infrastructure bond
				means any bond issued as part of an issue if—
									(A)the bond is issued
				by a qualified issuer pursuant to an allocation by the Secretary to such issuer
				of a portion of the national qualified rail infrastructure bond annual
				limitation under subsection (f)(2) by not later than the end of the calendar
				year following the year of such allocation,
									(B)95 percent or more
				of the proceeds of such issue are to be used for capital expenditures incurred
				for 1 or more qualified projects,
									(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
									(D)the issue meets
				the requirements of subsection (h).
									(2)Qualified
				project; special use rules
									(A)In
				generalThe term qualified project means a project
				eligible under subsection (b) of section 26101 of title 49, United States Code,
				which the Secretary determines was selected using the criteria of subsection
				(c) of such section 26101 by the Secretary of Transportation, that makes a
				substantial contribution to improving a rail transportation corridor for
				intercity passenger rail use.
									(B)Certification
				required regarding certain projectsThe Secretary shall not
				consider a project to be a qualified project unless an applicant certifies to
				the Secretary that—
										(i)if a project
				involves a rail transportation corridor which includes the use of rights-of-way
				owned by a freight railroad, the applicant has entered into a written agreement
				with such freight railroad regarding the use of the rights-of-way and has
				received assurances that collective bargaining agreements between such freight
				railroad and its employees (including terms regarding the contracting of work
				performed on such corridor) shall remain in full force and effect during the
				term of such written agreement,
										(ii)any person which
				provides railroad transportation over infrastructure improved or acquired
				pursuant to this section, is a rail carrier as defined by section 10102 of
				title 49, United States Code, and
										(iii)the applicant
				shall, with respect to improvements to rail infrastructure made pursuant to
				this section, comply with the standards applicable to construction work in such
				title 49, in the same manner in which the National Railroad Passenger
				Corporation is required to comply with such standards.
										(C)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a qualified rail infrastructure bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred after the date of the
				enactment of this section.
									(D)ReimbursementFor
				purposes of paragraph (1)(B), a qualified rail infrastructure bond may be
				issued to reimburse for amounts paid after the date of the enactment of this
				section with respect to a qualified project, but only if—
										(i)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified rail infrastructure
				bond,
										(ii)not later than 60
				days after payment of the original expenditure, the qualified issuer adopts an
				official intent to reimburse the original expenditure with such proceeds,
				and
										(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
										(E)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified issuer takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a qualified rail
				infrastructure bond.
									(e)Maturity
				limitations
								(1)Duration of
				termA bond shall not be treated as a qualified rail
				infrastructure bond if the maturity of such bond exceeds the maximum term
				determined by the Secretary under paragraph (2) with respect to such
				bond.
								(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of paragraph (3) and using as a discount rate the average annual interest rate
				of tax-exempt obligations having a term of 10 years or more which are issued
				during the month. If the term as so determined is not a multiple of a whole
				year, such term shall be rounded to the next highest whole year.
								(3)Ratable principal
				amortization requiredA bond shall not be treated as a qualified
				rail infrastructure bond unless it is part of an issue which provides for an
				equal amount of principal to be paid by the qualified issuer during each
				calendar year that the issue is outstanding.
								(f)Annual
				limitation on amount of bonds designated
								(1)National annual
				limitationThere is a national qualified rail infrastructure bond
				annual limitation for each calendar year. Such limitation is $900,000,000 for
				2008, 2009, and 2010, and, except as provided in paragraph (3), zero
				thereafter.
								(2)Allocation by
				secretaryThe national
				qualified rail infrastructure bond annual limitation for a calendar year shall
				be allocated by the Secretary among qualified projects in such manner as the
				Secretary determines appropriate.
								(3)Carryover of
				unused limitationIf for any
				calendar year, the national qualified rail infrastructure bond annual
				limitation for such year exceeds the amount of bonds allocated during such
				year, such limitation for the following calendar year shall be increased by the
				amount of such excess. Any carryforward of a limitation may be carried only to
				the first 2 years following the unused limitation year. For purposes of the
				preceding sentence, a limitation shall be treated as used on a first-in
				first-out basis.
								(g)Credit treated
				as interestFor purposes of this title, the credit determined
				under subsection (a) shall be treated as interest which is includible in gross
				income.
							(h)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
									(A)at least 95
				percent of the proceeds of the issue are to be spent for 1 or more qualified
				projects within the 5-year period beginning on the date of issuance of the
				qualified rail infrastructure bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds of
				the issue will be incurred within the 6-month period beginning on the date of
				issuance of the qualified rail infrastructure bond, and
									(C)such projects will
				be completed with due diligence and the proceeds from the sale of the issue
				will be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
								(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
								(i)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a qualified rail infrastructure bond unless, with respect to the
				issue of which the bond is a part, the qualified issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
							(j)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
							(k)Other
				definitions and special rulesFor purposes of this
				section—
								(1)BondThe
				term bond includes any obligation.
								(2)Pooled financing
				bondThe term pooled financing bond shall have the
				meaning given such term by section 149(f)(4)(A).
								(3)Qualified
				issuerThe term qualified issuer means 1 or more
				States or an interstate compact of States.
								(4)StateThe
				term State includes the District of Columbia and any possession of
				the United States.
								(5)S corporations
				and partnershipsIn the case of a qualified rail infrastructure
				bond held by an S corporation or partnership, the allocation of the credit
				allowed by this section to the shareholders of the corporation or partners of
				such partnership shall be treated as a distribution.
								(6)Bonds held by
				regulated investment companiesIf any qualified rail
				infrastructure bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
								(7)ReportingIssuers
				of qualified rail infrastructure bonds shall submit reports similar to the
				reports required under section 149(e).
								(8)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2012.
								.
				(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
					
						(9)Reporting of
				credit on qualified rail infrastructure bonds
							(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
							(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
							(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
							.
				(c)Conforming
			 Amendments
					(1)The table of
			 sections for subpart H of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54A. Credit to holders of qualified
				rail infrastructure
				bonds.
							
							.
					(2)Section 54(c)(2) is
			 amended by inserting , section 54A, after subpart
			 C.
					(d)Issuance of
			 RegulationsThe Secretary of Treasury shall issue regulations
			 required under section 54A of the Internal Revenue Code of 1986 (as added by
			 this section) not later than 120 days after the date of the enactment of this
			 Act.
				(e)Effective
			 DateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				306.Repeal of
			 suspension of certain penalties and interest
				(a)In
			 GeneralSection 6404 is amended by striking subsection
			 (g).
				(b)Effective
			 Date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to notices provided by the Secretary of the
			 Treasury, or his delegate after the date which is 6 months after the date of
			 the enactment of the Small Business and Work Opportunity Tax Act of
			 2007.
					(2)Exception for
			 certain taxpayersThe amendments made by this section shall not
			 apply to any taxpayer with respect to whom a suspension of any interest,
			 penalty, addition to tax, or other amount is in effect on the date which is 6
			 months after the date of the enactment of the Small Business and Work
			 Opportunity Tax Act of 2007.
					307.Denial of
			 deduction for certain fines, penalties, and other amounts
				(a)In
			 GeneralSubsection (f) of section 162 (relating to trade or
			 business expenses) is amended to read as follows:
					
						(f)Fines,
				Penalties, and Other Amounts
							(1)In
				generalExcept as provided in paragraph (2), no deduction
				otherwise allowable shall be allowed under this chapter for any amount paid or
				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,
				a government or entity described in paragraph (4) in relation to—
								(A)the violation of
				any law, or
								(B)an investigation
				or inquiry into the potential violation of any law which is initiated by such
				government or entity.
								(2)Exception for
				amounts constituting restitution or paid to come into compliance with
				lawParagraph (1) shall not apply to any amount which—
								(A)the taxpayer
				establishes—
									(i)constitutes
				restitution (or remediation of property) for damage or harm caused by, or which
				may be caused by, the violation of any law or the potential violation of any
				law, or
									(ii)is paid to come
				into compliance with any law which was violated or involved in the
				investigation or inquiry, and
									(B)is identified as
				an amount described in clause (i) or (ii) of subparagraph (A), as the case may
				be, in the court order or settlement agreement, except that the requirement of
				this subparagraph shall not apply in the case of any settlement agreement which
				requires the taxpayer to pay or incur an amount not greater than
				$1,000,000.
								A taxpayer
				shall not meet the requirements of subparagraph (A) solely by reason an
				identification under subparagraph (B). This paragraph shall not apply to any
				amount paid or incurred as reimbursement to the government or entity for the
				costs of any investigation or litigation unless such amount is paid or incurred
				for a cost or fee regularly charged for any routine audit or other customary
				review performed by the government or entity.(3)Exception for
				amounts paid or incurred as the result of certain court
				ordersParagraph (1) shall not apply to any amount paid or
				incurred by order of a court in a suit in which no government or entity
				described in paragraph (4) is a party.
							(4)Certain
				nongovernmental regulatory entitiesAn entity is described in
				this paragraph if it is—
								(A)a nongovernmental
				entity which exercises self-regulatory powers (including imposing sanctions) in
				connection with a qualified board or exchange (as defined in section
				1256(g)(7)), or
								(B)to the extent
				provided in regulations, a nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) as part of performing an
				essential governmental function.
								(5)Exception for
				taxes dueParagraph (1) shall not apply to any amount paid or
				incurred as taxes
				due.
							.
				(b)Reporting of
			 Deductible Amounts
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6050V the following new section:
						
							6050W.Information
				with respect to certain fines, penalties, and other amounts
								(a)Requirement of
				Reporting
									(1)In
				generalThe appropriate official of any government or entity
				which is described in section 162(f)(4) which is involved in a suit or
				agreement described in paragraph (2) shall make a return in such form as
				determined by the Secretary setting forth—
										(A)the amount
				required to be paid as a result of the suit or agreement to which paragraph (1)
				of section 162(f) applies,
										(B)any amount
				required to be paid as a result of the suit or agreement which constitutes
				restitution or remediation of property, and
										(C)any amount
				required to be paid as a result of the suit or agreement for the purpose of
				coming into compliance with any law which was violated or involved in the
				investigation or inquiry.
										(2)Suit or
				agreement described
										(A)In
				generalA suit or agreement is described in this paragraph
				if—
											(i)it is—
												(I)a suit with
				respect to a violation of any law over which the government or entity has
				authority and with respect to which there has been a court order, or
												(II)an agreement
				which is entered into with respect to a violation of any law over which the
				government or entity has authority, or with respect to an investigation or
				inquiry by the government or entity into the potential violation of any law
				over which such government or entity has authority, and
												(ii)the aggregate
				amount involved in all court orders and agreements with respect to the
				violation, investigation, or inquiry is $600 or more.
											(B)Adjustment of
				reporting thresholdThe Secretary may adjust the $600 amount in
				subparagraph (A)(ii) as necessary in order to ensure the efficient
				administration of the internal revenue laws.
										(3)Time of
				filingThe return required under this subsection shall be filed
				not later than—
										(A)30 days after the
				date on which a court order is issued with respect to the suit or the date the
				agreement is entered into, as the case may be, or
										(B)the date
				specified by the Secretary.
										(b)Statements To
				Be Furnished to Individuals Involved in the SettlementEvery
				person required to make a return under subsection (a) shall furnish to each
				person who is a party to the suit or agreement a written statement
				showing—
									(1)the name of the
				government or entity, and
									(2)the information
				supplied to the Secretary under subsection (a)(1).
									The
				written statement required under the preceding sentence shall be furnished to
				the person at the same time the government or entity provides the Secretary
				with the information required under subsection (a).(c)Appropriate
				Official DefinedFor purposes of this section, the term
				appropriate official means the officer or employee having control
				of the suit, investigation, or inquiry or the person appropriately designated
				for purposes of this
				section.
								.
					(2)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6050V the following new item:
						
							
								Sec. 6050W. Information with respect to
				certain fines, penalties, and other
				amounts.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.
				308.Revision of tax
			 rules on expatriation
				(a)In
			 generalSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
					
						877A.Tax
				responsibilities of expatriation
							(a)General
				rulesFor purposes of this subtitle—
								(1)Mark to
				marketAll property of a covered expatriate shall be treated as
				sold on the day before the expatriation date for its fair market value.
								(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
									(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
									(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
									Proper
				adjustment shall be made in the amount of any gain or loss subsequently
				realized for gain or loss taken into account under the preceding sentence,
				determined without regard to paragraph (3).(3)Exclusion for
				certain gain
									(A)In
				generalThe amount which would (but for this paragraph) be
				includible in the gross income of any individual by reason of paragraph (1)
				shall be reduced (but not below zero) by $600,000.
									(B)Adjustment for
				inflation
										(i)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2008, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
											(I)such dollar amount,
				multiplied by
											(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
											(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $1,000, such
				amount shall be rounded to the nearest multiple of $1,000.
										(b)Election To
				defer tax
								(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				time for payment of the additional tax attributable to such property shall be
				extended until the due date of the return for the taxable year in which such
				property is disposed of (or, in the case of property disposed of in a
				transaction in which gain is not recognized in whole or in part, until such
				other date as the Secretary may prescribe).
								(2)Determination of
				tax with respect to propertyFor purposes of paragraph (1), the
				additional tax attributable to any property is an amount which bears the same
				ratio to the additional tax imposed by this chapter for the taxable year solely
				by reason of subsection (a) as the gain taken into account under subsection (a)
				with respect to such property bears to the total gain taken into account under
				subsection (a) with respect to all property to which subsection (a)
				applies.
								(3)Termination of
				extensionThe due date for payment of tax may not be extended
				under this subsection later than the due date for the return of tax imposed by
				this chapter for the taxable year which includes the date of death of the
				expatriate (or, if earlier, the time that the security provided with respect to
				the property fails to meet the requirements of paragraph (4), unless the
				taxpayer corrects such failure within the time specified by the
				Secretary).
								(4)Security
									(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided with respect to such
				property.
									(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
										(i)it
				is a bond which is furnished to, and accepted by, the Secretary, which is
				conditioned on the payment of tax (and interest thereon), and which meets the
				requirements of section 6325, or
										(ii)it is another
				form of security for such payment (including letters of credit) that meets such
				requirements as the Secretary may prescribe.
										(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer makes an irrevocable waiver of any right under any treaty of the
				United States which would preclude assessment or collection of any tax imposed
				by reason of this section.
								(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable.
								(7)InterestFor
				purposes of section 6601, the last date for the payment of tax shall be
				determined without regard to the election under this subsection.
								(c)Exception for
				certain propertySubsection (a) shall not apply to—
								(1)any deferred
				compensation item (as defined in subsection (d)(4)),
								(2)any specified tax
				deferred account (as defined in subsection (e)(2)), and
								(3)any interest in a
				nongrantor trust (as defined in subsection (f)(3)).
								(d)Treatment of
				deferred compensation items
								(1)Withholding on
				eligible deferred compensation items
									(A)In
				generalIn the case of any eligible deferred compensation item,
				the payor shall deduct and withhold from any taxable payment to a covered
				expatriate with respect to such item a tax equal to 30 percent thereof.
									(B)Taxable
				paymentFor purposes of
				subparagraph (A), the term taxable payment means with respect to a
				covered expatriate any payment to the extent it would be includible in the
				gross income of the covered expatriate if such expatriate continued to be
				subject to tax as a citizen or resident of the United States. A deferred
				compensation item shall be taken into account as a payment under the preceding
				sentence when such item would be so includible.
									(2)Other deferred
				compensation itemsIn the case of any deferred compensation item
				which is not an eligible deferred compensation item—
									(A)(i)with respect to any deferred compensation
				item to which clause (ii) does not apply, an amount equal to the present value
				of the covered expatriate’s accrued benefit shall be treated as having been
				received by such individual on the day before the expatriation date as a
				distribution under the plan, and
										(ii)with respect to any deferred compensation
				item referred to in paragraph (4)(D), the rights of the covered expatriate to
				such item shall be treated as becoming transferable and not subject to a
				substantial risk of forfeiture on the day before the expatriation date,
										(B)no early
				distribution tax shall apply by reason of such treatment, and
									(C)appropriate adjustments shall be made to
				subsequent distributions from the plan to reflect such treatment.
									(3)Eligible
				deferred compensation itemsFor purposes of this subsection, the
				term eligible deferred compensation item means any deferred
				compensation item with respect to which—
									(A)the payor of such item is—
										(i)a
				United States person, or
										(ii)a
				person who is not a United States person but who elects to be treated as a
				United States person for purposes of paragraph (1) and meets such requirements
				as the Secretary may provide to ensure that the payor will meet the
				requirements of paragraph (1), and
										(B)the covered
				expatriate—
										(i)notifies the payor
				of his status as a covered expatriate, and
										(ii)makes an
				irrevocable waiver of any right to claim any reduction under any treaty with
				the United States in withholding on such item.
										(4)Deferred
				compensation itemFor purposes of this subsection, the term
				deferred compensation item means—
									(A)any interest in a
				plan or arrangement described in section 219(g)(5),
									(B)any interest in a
				foreign pension plan or similar retirement arrangement or program,
									(C)any item of
				deferred compensation, and
									(D)any property, or
				right to property, which the individual is entitled to receive in connection
				with the performance of services to the extent not previously taken into
				account under section 83 or in accordance with section 83.
									(5)ExceptionParagraphs
				(1) and (2) shall not apply to any deferred compensation item which is
				attributable to services performed outside the United States while the covered
				expatriate was not a citizen or resident of the United States.
								(6)Special
				rules
									(A)Application of
				withholding rulesRules similar to the rules of subchapter B of
				chapter 3 shall apply for purposes of this subsection.
									(B)Application of
				taxAny item subject to the withholding tax imposed under
				paragraph (1) shall be subject to tax under section 871.
									(C)Coordination
				with other withholding requirementsAny item subject to
				withholding under paragraph (1) shall not be subject to withholding under
				section 1441 or chapter 24.
									(e)Treatment of
				specified tax deferred accounts
								(1)Account treated
				as distributedIn the case of
				any interest in a specified tax deferred account held by a covered expatriate
				on the day before the expatriation date—
									(A)the covered
				expatriate shall be treated as receiving a distribution of his entire interest
				in such account on the day before the expatriation date,
									(B)no early
				distribution tax shall apply by reason of such treatment, and
									(C)appropriate adjustments shall be made to
				subsequent distributions from the account to reflect such treatment.
									(2)Specified tax
				deferred accountFor purposes of paragraph (1), the term
				specified tax deferred account means an individual retirement plan
				(as defined in section 7701(a)(37)) other than any arrangement described in
				subsection (k) or (p) of section 408, a qualified tuition program (as defined
				in section 529), a Coverdell education savings account (as defined in section
				530), a health savings account (as defined in section 223), and an Archer MSA
				(as defined in section 220).
								(f)Special rules for
				nongrantor trusts
								(1)In
				generalIn the case of a distribution (directly or indirectly) of
				any property from a nongrantor trust to a covered expatriate—
									(A)the trustee shall
				deduct and withhold from such distribution an amount equal to 30 percent of the
				taxable portion of the distribution, and
									(B)if the fair market
				value of such property exceeds its adjusted basis in the hands of the trust,
				gain shall be recognized to the trust as if such property were sold to the
				expatriate at its fair market value.
									(2)Taxable
				portionFor purposes of this
				subsection, the term taxable portion means, with respect to any
				distribution, that portion of the distribution which would be includible in the
				gross income of the covered expatriate if such expatriate continued to be
				subject to tax as a citizen or resident of the United States.
								(3)Nongrantor
				trustFor purposes of this subsection, the term nongrantor
				trust means the portion of any trust that the individual is not
				considered the owner of under subpart E of part I of subchapter J. The
				determination under the preceding sentence shall be made immediately before the
				expatriation date.
								(4)Special rules
				relating to withholdingFor
				purposes of this subsection—
									(A)rules similar to
				the rules of subsection (d)(6) shall apply, and
									(B)the covered
				expatriate shall be treated as having waived any right to claim any reduction
				under any treaty with the United States in withholding on any distribution to
				which paragraph (1)(A) applies.
									(g)Definitions and
				special rules relating to expatriationFor purposes of this
				section—
								(1)Covered
				expatriate
									(A)In
				generalThe term covered expatriate means an
				expatriate who meets the requirements of subparagraph (A), (B), or (C) of
				section 877(a)(2).
									(B)ExceptionsAn individual shall not be treated as
				meeting the requirements of subparagraph (A) or (B) of section 877(a)(2)
				if—
										(i)the
				individual—
											(I)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
											(II)has been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) for not
				more than 10 taxable years during the 15-taxable year period ending with the
				taxable year during which the expatriation date occurs, or
											(ii)(I)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 18½, and
											(II)the individual has been a resident of
				the United States (as so defined) for not more than 10 taxable years before the
				date of relinquishment.
											(C)Covered
				expatriates also subject to tax as citizens or residentsIn the case of any covered expatriate who
				is subject to tax as a citizen or resident of the United States for any period
				beginning after the expatriation date, such individual shall not be treated as
				a covered expatriate during such period for purposes of subsections (d)(1) and
				(f) and section 2801.
									(2)ExpatriateThe
				term expatriate means—
									(A)any United States
				citizen who relinquishes his citizenship, and
									(B)any long-term
				resident of the United States who ceases to be a lawful permanent resident of
				the United States (within the meaning of section 7701(b)(6)).
									(3)Expatriation
				dateThe term expatriation date means—
									(A)the date an
				individual relinquishes United States citizenship, or
									(B)in the case of a
				long-term resident of the United States, the date on which the individual
				ceases to be a lawful permanent resident of the United States (within the
				meaning of section 7701(b)(6)).
									(4)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing his
				United States citizenship on the earliest of—
									(A)the date the
				individual renounces his United States nationality before a diplomatic or
				consular officer of the United States pursuant to paragraph (5) of section
				349(a) of the Immigration and Nationality
				Act (8 U.S.C. 1481(a)(5)),
									(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
									(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
									(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
									Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(5)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
								(6)Early
				distribution taxThe term early distribution tax
				means any increase in tax imposed under section 72(t), 220(e)(4), 223(f)(4),
				409A(a)(1)(B), 529(c)(6), or 530(d)(4).
								(h)Other
				rules
								(1)Termination of
				deferrals, etcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
									(A)any time period for acquiring property
				which would result in the reduction in the amount of gain recognized with
				respect to property disposed of by the taxpayer shall terminate on the day
				before the expatriation date, and
									(B)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
									(2)Step-up in
				basisSolely for purposes of determining any tax imposed by
				reason of subsection (a), property which was held by an individual on the date
				the individual first became a resident of the United States (within the meaning
				of section 7701(b)) shall be treated as having a basis on such date of not less
				than the fair market value of such property on such date. The preceding
				sentence shall not apply if the individual elects not to have such sentence
				apply. Such an election, once made, shall be irrevocable.
								(3)Coordination
				with section 684If the expatriation of any individual would
				result in the recognition of gain under section 684, this section shall be
				applied after the application of section 684.
								(i)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
							.
				(b)Tax on gifts and
			 bequests received by United States citizens and residents from
			 expatriates
					(1)In
			 generalSubtitle B (relating to estate and gift taxes) is amended
			 by inserting after chapter 14 the following new chapter:
						
							15GIFTS AND
				BEQUESTS FROM EXPATRIATES
								
									Sec. 2801. Imposition of
				  tax.
								
								2801.Imposition of
				tax
									(a)In
				GeneralIf, during any calendar year, any United States citizen
				or resident receives any covered gift or bequest, there is hereby imposed a tax
				equal to the product of—
										(1)the highest rate
				of tax specified in the table contained in section 2001(c) as in effect on the
				date of such receipt (or, if greater, the highest rate of tax specified in the
				table applicable under section 2502(a) as in effect on the date), and
										(2)the value of such
				covered gift or bequest.
										(b)Tax To be paid
				by recipientThe tax imposed by subsection (a) on any covered
				gift or bequest shall be paid by the person receiving such gift or
				bequest.
									(c)Exception for
				certain giftsSubsection (a) shall apply only to the extent that
				the value of covered gifts and bequests received by any person during the
				calendar year exceeds $10,000.
									(d)Tax reduced by
				foreign gift or estate taxThe tax imposed by subsection (a) on
				any covered gift or bequest shall be reduced by the amount of any gift or
				estate tax paid to a foreign country with respect to such covered gift or
				bequest.
									(e)Covered gift or
				bequest
										(1)In
				generalFor purposes of this chapter, the term covered gift
				or bequest means—
											(A)any property
				acquired by gift directly or indirectly from an individual who, at the time of
				such acquisition, is a covered expatriate, and
											(B)any property
				acquired directly or indirectly by reason of the death of an individual who,
				immediately before such death, was a covered expatriate.
											(2)Exceptions for
				transfers otherwise subject to estate or gift taxSuch term shall
				not include—
											(A)any property shown
				on a timely filed return of tax imposed by chapter 12 which is a taxable gift
				by the covered expatriate, and
											(B)any property
				included in the gross estate of the covered expatriate for purposes of chapter
				11 and shown on a timely filed return of tax imposed by chapter 11 of the
				estate of the covered expatriate.
											(3)Transfers in
				trust
											(A)Domestic
				trustsIn the case of a covered gift or bequest made to a
				domestic trust—
												(i)subsection (a)
				shall apply in the same manner as if such trust were a United States citizen,
				and
												(ii)the tax imposed
				by subsection (a) on such gift or bequest shall be paid by such trust.
												(B)Foreign
				trusts
												(i)In
				generalIn the case of a covered gift or bequest made to a
				foreign trust, subsection (a) shall apply to any distribution attributable to
				such gift or bequest from such trust (whether from income or corpus) to a
				United States citizen or resident in the same manner as if such distribution
				were a covered gift or bequest.
												(ii)Deduction for
				tax paid by recipientThere shall be allowed as a deduction under
				section 164 the amount of tax imposed by this section which is paid or accrued
				by a United States citizen or resident by reason of a distribution from a
				foreign trust, but only to the extent such tax is imposed on the portion of
				such distribution which is included in the gross income of such citizen or
				resident.
												(iii)Election to be
				treated as domestic trustSolely for purposes of this section, a
				foreign trust may elect to be treated as a domestic trust. Such an election may
				be revoked with the consent of the Secretary.
												(f)Covered
				expatriateFor purposes of this section, the term covered
				expatriate has the meaning given to such term by section
				877A(g)(1).
									.
					(2)Clerical
			 amendmentThe table of chapters for subtitle B is amended by
			 inserting after the item relating to chapter 14 the following new item:
						
							
								Chapter 15. Gifts and bequests from
				expatriates.
							
							.
					(c)Definition of
			 termination of United States citizenship
					(1)In
			 generalSection 7701(a) is amended by adding at the end the
			 following new paragraph:
						
							(50)Termination of
				United States citizenship
								(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which the individual’s citizenship is treated
				as relinquished under section 877A(g)(4).
								(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
								.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 877(e) is amended to read as follows:
							
								(1)In
				generalAny long-term
				resident of the United States who ceases to be a lawful permanent resident of
				the United States (within the meaning of section 7701(b)(6)) shall be treated
				for purposes of this section and sections 2107, 2501, and 6039G in the same
				manner as if such resident were a citizen of the United States who lost United
				States citizenship on the date of such cessation or
				commencement.
								.
						(B)Paragraph (6) of
			 section 7701(b) is amended by adding at the end the following flush
			 sentence:
							
								An
				individual shall cease to be treated as a lawful permanent resident of the
				United States if such individual commences to be treated as a resident of a
				foreign country under the provisions of a tax treaty between the United States
				and the foreign country, does not waive the benefits of such treaty applicable
				to residents of the foreign country, and notifies the Secretary of the
				commencement of such
				treatment..
						(C)Section 7701 is
			 amended by striking subsection (n) and by redesignating subsections (o) and (p)
			 as subsections (n) and (o), respectively.
						(d)Information
			 returnsSection 6039G is amended—
					(1)by
			 inserting or 877A after section 877(b) in
			 subsection (a), and
					(2)by inserting
			 or 877A after section 877(a) in subsection
			 (d).
					(e)Clerical
			 amendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
					
						
							Sec. 877A. Tax responsibilities of
				expatriation.
						
						.
				(f)Effective
			 date
					(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (as defined in section 877A(g)
			 of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) is on or after the date of the enactment of
			 this Act.
					(2)Gifts and
			 bequestsChapter 15 of the Internal
			 Revenue Code of 1986 (as added by subsection (b)) shall apply to covered gifts
			 and bequests (as defined in section 2801 of such Code, as so added) received on
			 or after the date of the enactment of this Act, regardless of when the
			 transferor expatriated.
					
	
		November 13, 2007
		Read twice and placed on the calendar
	
